FRANK, Judge.
Frederick Fleming appeals from his judgment and sentence for aggravated battery with a deadly weapon. We have considered each of the points raised on appeal and affirm the judgment and sentence, except we strike certain fines imposed.
The Teen Court Program and Juvenile Assessment Center fines assessed pursuant to section 775.0833, Florida Statutes (Supp. 1996), must be stricken because Fleming committed the offense prior to the effective date of that statute. We, otherwise, affirm the judgment and sentence.
CAMPBELL, A.C.J. and GREEN, J., concur.